Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS


                                   No. 18-BG-65

                    IN RE ROBERT M. SCHULMAN, RESPONDENT.

        A Member of the Bar of the District of Columbia Court of Appeals
                        (Bar Registration No. 376111)

           On Report and Recommendation of the Board on Professional
                   Responsibility Ad Hoc Hearing Committee
                  Approving Petition for Negotiated Discipline
                                 (DDN 108-17)

                          (Decided: September 10, 2020)

      Before THOMPSON and DEAHL, Associate Judges, and NEBEKER, Senior Judge


      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.

XI, § 12.1(d) regarding the appropriate citation of this opinion.



      In this disciplinary matter, the Ad Hoc Hearing Committee (the Committee)

recommends approval of a petition for negotiated attorney discipline. See D.C. Bar

R. XI, § 12.1(c). The petition is based on Respondent’s stipulation to misconduct

stemming from his convictions for securities fraud, in violation of 15 U.S.C. §§

78j(b) and 78ff, and conspiracy to commit securities fraud, in violation of 18 U.S.C.
                                           2


§ 371.



         Respondent acknowledged that he committed a serious crime under D.C. Bar

R. XI, § 10 in violation of D.C. Rules of Professional Conduct 8.4(b). The proposed

discipline is a three-year suspension nunc pro tunc to June 28, 2018, the date he filed

his D.C. Bar R. XI, § 14(g) affidavit with this court, with reinstatement conditioned

on a showing of fitness to practice law.



         Having reviewed the Committee’s recommendation in accordance with our

procedures in uncontested disciplinary cases, see D.C. Bar R. XI, § 12.1(d), we agree

this case is appropriate for negotiated discipline and the proposed disposition is not

unduly lenient or inconsistent with dispositions imposed for comparable

professional misconduct. Accordingly, it is



         ORDERED that Respondent Robert M. Schulman is hereby suspended from

the practice of law for three years nunc pro tunc to June 28, 2018, the date he filed

his D.C. Bar R. XI, § 14(g) affidavit with this court, with reinstatement conditioned

on a showing of fitness to practice law in accord with D.C. Bar R. XI, § 16 and Board

Rule 9.



                                                                  So ordered.